Exhibit 10.1
 


THE STEAK N SHAKE COMPANY


 


SENIOR SERIES I NOTE




No. 2006 I-1         PPN: 857873 A@ 2
ORIGINAL PRINCIPAL AMOUNT: $4,300,000.00
ORIGINAL ISSUE DATE: October 27, 2006
INTEREST RATE: 5.66% per annum
INTEREST PAYMENT DATES: January 27, April 27, July 27 and
 
       
October 27, commencing January 27, 2007

FINAL MATURITY DATE: October 27, 2011
PRINCIPAL PREPAYMENT DATES AND AMOUNTS: $1,433,333.33 annually on
October 27th of each year, commencing
October 27, 2009.




FOR VALUE RECEIVED, the undersigned, Steak N Shake Company (herein called the
"Company"), a corporation organized and existing under the laws of the State of
Indiana, hereby promises to pay to THE PRUDENTIAL INSURANCE COMPANY OF AMERICA,
or registered assigns, the principal sum of FOUR MILLION THREE HUNDRED THOUSAND
DOLLARS ($4,300,000.00), payable on the Princi-pal Prepayment Dates and in the
amounts specified above, and on the Final Maturity Date specified above in an
amount equal to the unpaid balance of the principal here-of, with interest
(computed on the basis of a 360-day year--30-day month) (a) on the unpaid
balance thereof at the Interest Rate per annum specified above, payable on each
Interest Payment Date specified above and on the Final Maturity Date specified
above, commencing with the Interest Payment Date next succeeding the date
hereof, until the principal hereof shall have become due and pay-able, and (b)
on any overdue payment (including any overdue prepayment) of principal, any
overdue payment of Yield Maintenance Amount and any overdue payment of interest,
payable on each Interest Payment Date as aforesaid (or, at the option of the
registered holder hereof, on demand), at a rate per annum from time to time
equal to the greater of (i) 2% over the Interest Rate specified above or (ii) 2%
over the rate of interest publicly announced by Morgan Guaranty Trust Com-pany
of New York from time to time in New York City as its Prime Rate.


Payments of principal, Yield Maintenance Amount, if any, and interest are to be
made at the main office of Morgan Guaranty Trust Company of New York in New York
City or at such other place as the holder hereof shall designate to the Company
in writing, in lawful money of the United States of America.

 
This Note is one of a series of Senior Notes (herein called the "Notes") issued
pursuant to the Amended and Restated Note Purchase and Private Shelf Agreement,
dated as of September 20, 2002 (as amended from time to time, the "Agree-ment"),
between the Company, on the one hand, and The Prudential Insurance Company of
America and each Prudential Affiliate (as defined in the Agreement) which
becomes party thereto, on the other hand, and is entitled to the benefits
thereof.


This Note is subject to optional prepayment, in whole or from time to time in
part, on the terms specified in the Agreement.


This Note is a registered Note and, as provided in the Agreement, upon surrender
of this Note for registration of transfer, duly endorsed, or accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder's attorney duly authorized in writing, a new Note for the then
outstanding principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company shall not be affected by any notice to the contrary.


In case an Event of Default shall occur and be continuing, the principal of this
Note may be declared or otherwise become due and payable in the manner and with
the effect provided in the Agreement.


Capitalized terms used and not otherwise defined herein shall have the meanings
(if any) provided in the Agreement.


THIS NOTE IS INTENDED TO BE PERFORMED IN THE STATE OF ILLINOIS AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS (AS
OPPOSED TO THE CONFLICTS OF LAW PROVISIONS) OF SUCH STATE.


STEAK N SHAKE COMPANY






             By: /s/ Jeffrey A. Blade   
   Name: Jeffrey A. Blade
Title: Senior Vice President, Chief Financial Officer


 